996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.IN RE:  WILMAR BURSING HOME, INC., Debtor,Dorraine A. Mund, Trustee in Bankruptcy, Appellant,v.Heritage Bank, N.A., a National Banking Association, Appellee.
No. 92-2859MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 12, 1993.Filed:  June 18, 1993.

Before RICHARD S. ARNOLD, Chief Judge, JOHN R. GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
The bankruptcy trustee appeals the district court's order affirming the decision of the bankruptcy court that Heritage Bank, N. A. held a perfected security interest in the debtor's right to receive payments under a contract for deed.  The trustee's argument, however, is foreclosed by this court's holding in In re Schuster, 784 F.2d 883 (8th Cir. 1986).  We thus affirm the district court.  See 8th Cir.  R. 47B.